Citation Nr: 1128952	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for adenocarcinoma of the prostate, status post radical retro prostatectomy and pelvic lymphadenectomy. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board previously remanded this matter in January 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran asserts that he is unemployable due to service-connected disabilities, including adenocarcinoma of the prostate, status post radical prostatectomy.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for unemployability because of the severity of service-connected disability is part of an increased rating claim once such claim is raised by the record.  The issues on appeal have been restyled to include the claim for TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Adenocarcinoma of the prostate, status post radical retro prostatectomy and pelvic lymphadenectomy is manifested without renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from persistent edema and albuminuria or BUN more than 80mg% or creatinine more than 8mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.



CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7528 (2010).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an April 2004 letter, the RO notified the Veteran of the evidence required to substantiate his claim for service connection for prostate cancer.  This letter explained VA's duty to assist with the development of the claim and informed the Veteran what evidence VA would be responsible for obtaining and what evidence VA would assist the veteran in obtaining in support of his claim.  This notice complied with the timing requirements set forth in Pelegrini, as it was provided prior to the initial unfavorable rating decision.  A March 2006 letter informed the Veteran of the evidence necessary to establish a disability rating or effective date.

In September 2005, the Veteran expressed disagreement with the initial rating assigned for prostate cancer.  The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC).  Id. The RO issued an SOC in December 2005 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  A VA examination was obtained in February 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2009 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the claims file. It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).

Pursuant to Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system are to be rated 100 percent disabling.  A note following DC 7528 provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent evaluation shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 7528 (2010).

The criteria pertaining to voiding dysfunction provide that the particular condition should be rated as urine leakage, frequency or obstructed voiding.  A 40 percent rating is assignable for voiding dysfunction requiring the wearing of absorbent materials two to four times a day.  A 60 percent rating is assignable for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  38 C.F.R. § 4.115b (2010).  

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.   Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

VA medical records show that the Veteran underwent radical prostatectomy on March 23, 2004.  The RO granted service connection for prostate cancer, status post radical prostatectomy, in an April 2004 rating decision.  Pursuant to DC 7528, a 100 percent rating remained in effect for 6 months.  

In accordance with 38 C.F.R. § 3.105, the RO provided the Veteran with notice of a proposed reduction of the rating in October 2004.  The Veteran was notified that the evaluation of adenocarcinoma of prostate, status post radical retropubic prostatectomy and pelvic lymphadenectomy would be reduced to 20 percent disabling following a period of 60 days.

The Veteran subsequently had a pre-decisional hearing on the proposed reduction in April 2005.  The Veteran testified that he had to get up three to four times at night to go the bathroom.  He testified that he wore absorbent materials for urinary incontinence and had to change absorbent materials up to five times per day.  The Veteran stated that he had not experienced any urinary infections in the preceding  year.
  
In an August 2005 rating decision, the RO granted a 60 percent evaluation under the criteria pertaining to voiding dysfunction.   

After a careful review of the record, for reasons set forth below, the Board concludes that an evaluation in excess of 60 percent is not warranted for adenocarcinoma of the prostate, status post radical retro prostatectomy and pelvic lymphadenectomy.

The Veteran had a VA examination in October 2004.  The examiner noted that the Veteran was postradical retropubic prostatectomy.  His last clinic visit was in September 2004.  With regard to residuals, the examiner noted that the Veteran still had some stress incontinence for which he wore approximately one or rarely two pads a day.  He had nocturia times two and wore a pad throughout the night; however, he did not have to change it.  

A VA primary care follow-up note dated in January 2005 reflects that the Veteran denied dysuria, hematuria, or slow and thin urinary stream.  He reported urinary incontinence.

A urology treatment record dated in January 2005 noted that the Veteran used three pads per day for incontinence.  

The Veteran had a VA examination in February 2009.  The examination report reflects that the examiner reviewed the claims file.  The Veteran denied recurrence of the prostate cancer.  He reported that he does not have bladder control.  He had no difficulty passing water or voiding dysfunction.  He had no obstructive voiding symptoms.  He reported that he voids every 15 minutes to one hour during the daytime and gets up six to seven times at night.  He reported that he uses four to five pads per day for urinary incontinence.  He had no history of hematuria.  He reported erectile dysfunction, which started after the surgery.  

The VA examiner diagnosed status post retropubic prostatectomy for adenocarcinoma of the prostate without evidence of cancer, urinary incontinence and erectile dysfunction.  The examination report noted that the Veteran gave no known history of renal dysfunction.  The examiner noted that the laboratory showed slightly elevated creatinine, but this is not due to prostate cancer or treatment.  The examiner noted that, upon review of labs, this was noted in 1998, prior to the diagnosis of prostate cancer.  The examiner indicated that the Veteran does have incontinence and uses four to five pads per day. 

The Board has carefully reviewed the record and concludes that an evaluation in excess of 60 percent is not warranted.  The Veteran is currently in receipt of the highest rating available under the rating criteria pertaining to voiding dysfunction.  The rating criteria for prostate cancer provide that residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  In this case, the evidence does not reflect findings of residual renal dysfunction which would warrant a higher rating.  Specifically, in order to warrant the next higher 80 percent rating for renal dysfunction, the record must show persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Such findings are not shown in this case.  The most recent VA examination indicated that the Veteran has no known history of renal dysfunction.  Accordingly, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating for adenocarcinoma of the prostate, status post radical retro prostatectomy and pelvic lymphadenectomy.

III. Extraschedular considerations

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran alleges that his service-connected adenocarcinoma of the prostate, status post radical retro prostatectomy and pelvic lymphadenectomy renders him unemployable.  Thus, the Veteran has presented a claim for TDIU. That claim is addressed in the remand below. Nevertheless, the record does not reflect that the available schedular evaluations are inadequate to evaluate the Veteran's disability.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand this claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 





ORDER

A rating in excess of 60 percent for adenocarcinoma of the prostate, status post radical retro prostatectomy and pelvic lymphadenectomy is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

The Veteran contends that he is unable to work due to his service-connected adenocarcinoma of the prostate, status post radical retro prostatectomy.   Hence, the Veteran's claim for an increased rating includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.

A claim for a TDIU was denied in a May 2006 rating decision, and the Veteran did not submit a notice of disagreement with that rating decision.  Although the Veteran did not initiate an appeal of the May 2006 rating decision, under Rice, the claim for a TDIU is nevertheless before the Board as part of the Veteran's claim for an increased rating.

On remand, the Veteran should be afforded a VA examination. The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, alone, prevent the Veteran from maintaining substantially gainful employment.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the effect of his service- connected disabilities on employability. The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service- connected disabilities, alone, without reference to any non-service-connected disabilities, prevent him from maintaining substantially gainful employment.  The examiner should provide a detailed rationale, with references to the record, for the opinion. 

2.  Following the completion of the actions requested above, the AMC/ RO should readjudicate the issues of whether a TDIU is warranted.  If the disposition of the Veteran's claim remains unfavorable, the AMC/ RO should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


